Title: From Thomas Jefferson to John Perry, 8 April 1825
From: Jefferson, Thomas
To: Perry, John


                        
                        
                            
                            
                        
                    Memorandum that it is agreed by John M Perry that he will sell to the University certain lands of his lying between the two tracts of the University according to lines proposed by  Th: Jefferson and drawn on a plat, containing probably somewhere about 100. acres, & the sd Thomas agrees that he will use his best endeavors to engage the Visitors to pay to the sd John 3000.D. so soon as the money obtained from the US. shall be placed at their order, and half the residue with interest at the end of one year, and the other half of the sd residue with interest at the end of two years, the price of purchase of the whole being agreed to be at the rate of fifty dollars per acre. witness our hands this 8th day of April 1825.
                        Th: JeffersonJohn M Perry